                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


EARL JANIS, JR. and                         )
TONI JANIS,                                 )
                                            )
               Plaintiffs,                  )
                                            )
       V.                                   )      Civil Action No. 17-167-MN-SRF
                                            )
A.W. CHESTERTON, INC., et al,               )
                                            )
               Defendants.                  )

            REPORT AND RECOMMENDATION FOR ORDER OF DISMISSAL

       WHEREFORE, on January 17, 2019 and January 18, 2019, the court issued Reports and

Recommendations which recommended granting moving defendants' motions for summary

judgment 1 (D.I. 136; D.I. 137);

       WHEREFORE, on February 1, 2019 and February 4, 2019, District Judge Noreika

adopted the Reports and Recommendations granting the motions for summary judgment and

entered judgment as a matter oflaw in favor of the moving defendants (D.I. 140; D.I. 146);

       WHEREFORE, three defendants remain active on the docket: Georgia Pacific LLC,

Grinnell LLC, and Metropolitan Life Insurance Company.

       WHEREFORE, Grinnell LLC and Metropolitan Life Insurance Company have not filed

their appearances;

       WHEREFORE, Georgia Pacific LLC filed a notice of bankruptcy and stay of

proceedings on November 14, 2017 (D.I. 56);



1
 The moving defendants were as follows: FMC Corporation, Warren Pumps, LLC, Ingersoll
Rand Co., Armstrong International, Inc., CBS Corporation, CertainTeed Corporation, DAP, Inc.,
and Union Carbide Corporation. (DJ. 100; DJ. 102; DJ. 104; DJ. 107; DJ. 109; DJ. 111; D.I.
113; DJ. 114)
       WHEREFORE, the court ordered that, on or before August 15, 2019, plaintiffs were to

show cause why the Complaint should not be dismissed with prejudice as to the remaining

defendants, Georgia Pacific LLC, Grinnell LLC, and Metropolitan Life Insurance Company (D.I.

159); and

       WHEREFORE, plaintiffs have not filed a response to the Order to Show Cause to date.

       IT IS HEREBY RECOMMENDED THAT the Complaint should be dismissed with

prejudice as to the remaining defendants, Georgia Pacific LLC, Grinnell LLC, and Metropolitan

Life Insurance Company, pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute claims against

those remaining defendants and failure to respond to the Order to Show Cause.



Dated: August   ?-0 , 2019                                                 \ '

                                                                    GISTRATE JUDGE




                                               2
